Citation Nr: 1609797	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include chronic impaired low back syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 1987 rating decision denied entitlement to service connection for a back disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the March 1987 rating decision is new and relates to unestablished facts necessary to substantiate the Veteran's claim for entitlement to service connection for a back disability.

3.  The probative, competent evidence demonstrates that the Veteran's chronic impaired low back syndrome is related to active duty service.  


CONCLUSIONS OF LAW

1.  The March 1987 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015). 

3.  The criteria for service connection for chronic impaired low back syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a full grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has a current back disability as a result of an injury incurred during active duty.

New and Material Evidence

The Veteran's claim for entitlement to service connection for a back disability was initially denied in a March 1987 rating decision and was not appealed.  Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the March 1987 rating decision, nor did he file a timely appeal to the March 1987 rating decision.  As such, it is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  
In a July 2008 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a back disability.  Subsequently, the Veteran submitted new evidence and in a July 2009 rating decision, the RO again declined to reopen the Veteran's claim.  However, in a March 2012 Statement of the Case, the RO noted that the Veteran's claim had been reopened.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the March 1987 denial was the RO's finding that there was no evidence of a chronic back condition in the Veteran's service medical records.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the March 1987 rating decision that addresses this basis for denial or provides another theory of entitlement.

Evidence submitted and obtained since the March 1987 rating decision includes several lay statements regarding an in-service injury as well as private medical records.  This evidence is both "new," as it has not been previously considered by VA, and is "material" as it addresses the basis on which the Veteran's claim was previously denied.  Namely, it provides evidence regarding an in-service back injury.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim for entitlement to service connection for a back disability is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

With respect to a current disability, the record reflects several diagnoses related to the Veteran's low back during the pendency of the appeal, which the Veteran's private physician, Dr. K. Zolfoghary, has classified as chronic impaired low back syndrome.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.  

With respect to an in-service event or injury, the Board notes that the Veteran's complete service treatment records do not appear to be of record.  The service treatment records which are in evidence do not reflect complaints of, treatment for, or a diagnosis of any low back disability.  However, the Veteran has submitted several lay statements with respect to whether he injured his back in service.  In an August 2008 statement, the Veteran asserted that, while on active duty in 1976, he was moving boxes in his garage and experienced extreme pain in his lower back.  He recalled having to crawl into his house.  He stated that he had never had back trouble before.  During his December 2015 hearing, the Veteran testified to the same, and reported that he had sought treatment for his back almost immediately after separation from active duty.  In an August 2008 statement, Master Sergeant B. T. (Ret.) wrote that he recalled the Veteran injuring his back in the late summer or early fall of 1976 while the two were in training together, as the injury had interrupted the training.  In a May 2011 statement, the Veteran's wife wrote that she recalled that the Veteran had injured his back in 1976 while moving boxes, and that she had taken him to the clinic on McClellan Air Force Base for treatment.  Accordingly, the Board finds that the Veteran has established an in-service injury for purposes of service connection.  
With respect to a nexus between the Veteran's current disability and the in-service injury, the only competent medical evidence of record are statements from Dr. Zolfoghary, which weigh in favor of the Veteran's claim.  In August 2008, Dr. Zolfoghary recounted the Veteran's medical history and history of treatment, and opined that the Veteran's injury most likely started when he was on active duty.  In May 2011, Dr. Zolfoghary again asserted that, after reviewing the Veteran's medical records of continuous treatment, it was his professional opinion that the Veteran's lumbar spine problems had onset in 1976.

Furthermore, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In fact, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran has consistently and credibly asserted that his current back disability began in 1976 and has worsened over time.  Furthermore, he has submitted lay statements indicating that he has experienced and been treated for back pain since that time.  In an August 2008 statement, M. W., the Veteran's former coworker, stated that he recalled the Veteran having back problems throughout the entire time they worked together, beginning in 1979.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent medical evidence reflects that chronic impaired low back syndrome is etiologically related to active duty service.  As such, service connection for other chronic impaired low back syndrome is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a low back disability is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for chronic impaired low back syndrome is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


